GRANGER, Judge
(concurring):
I concur in Senior Judge Baum’s analysis of the Code of Judicial Conduct as it applies to military judges.
Defense counsel’s salient argument seems to be that a military judge who drafts staff judge advocate reviews violates the Code and the A.B.A. Standards, and that such misconduct calls for the judge’s recusal. I do not agree. The fact that a court-martial is presided over by a military judge who has violated the Code of Judicial Conduct or the A.B.A. Standards is not, per se, grounds for setting aside the guilty findings and sentence of the court. See People v. Green, 274 N.W.2d 448 (Mich.Sup.Ct.1979). The crucial issue in this Court is what impact, if any, the alleged misconduct has upon the fairness of that particular court-martial. In this case, the violation noted in the principal opinion had no impact upon this court-martial and presents no basis for disturbing the findings or sentence.
Generally speaking, aside from the technical Codal violation discussed in the principal opinion, and the limited prohibition found in Article 6, Uniform Code of Military Justice, 10 U.S.C. § 806, there is nothing improper about military judges drafting staff judge advocate reviews. Procrustean efforts to fit the military justice system into the mold of civilian systems provide more diversion than insight, and tend to confuse the issue. Thus, I cannot accept appellate defense counsel’s conclusion that the staff judge advocate’s office is the military equivalent of a civilian district attorney’s office. The differences between staff judge advocates and district attorneys dwarf their similarities to the point that comparison is meaningless. Similarly, Chief Judge Fletcher’s observation in United States v. Morrison, 8 M.J. 408 (C.M.A. 1977) (concurring in the result), that the duties of the staff judge advocate include the responsibilities of being the chief prosecutor, is misleading when taken out of context. The only prosecutors in courts-martial are those advocates appointed by the convening authority as trial counsel for a *989particular case. The staff judge advocate is no more nor less the chief prosecutor than he is the chief defense counsel, or the chief court reporter, or the ehief clerk. To the extent that he supervises the processing of courts-martial, he is responsible for seeing that the entire system is run properly, in accordance with the law.
Those interested in defining the court-martial duties of the staff judge advocate could more profitably abandon analogies with civilian practice and instead study the Uniform Code of Military Justice and the Manual for Courts-Martial. See Articles 34 and 61, Uniform Code of Military Justice, 10 U.S.C. §§ 834, 861, and paragraphs 30d, 35b, 52 and 85, Manual for Courts-Martial, United States, 1969 (Revised edition). Those who simply cannot accept the fact that the military justice system is unique, however, and who wring their hands when unable to anchor their military justice concepts in civilian practice, might be comforted and would not be misled by another of Chief Judge Fletcher’s comparisons in Morrison to the effect that the staff judge advocate is, for all practical purposes, the chief counsel for the command. He gives legal advice to the commander. This is not a prosecutorial function. There is nothing inherently prosecutorial about the staff judge advocate’s review prepared in accordance with Article 61, Uniform Code of Military Justice. That document is an impartial legal opinion regarding the record of trial under consideration. See United States v. Morrison, supra, n. 14 at 412, and cases there cited. When the military judge drafts a proposed staff judge advocate’s review, therefore, he is not doing prosecutor’s work. He is reading other judges’ records of trial, impartially analyzing the legal issues involved and reducing his analysis to writing. Any trial judge would profit from this effective means of continuing professional education.
If the drafting of staff judge advocate reviews engenders a perception of impropriety, it arises from the relationship of the parties involved in a given case, and not from the work itself. In each case, the facts must be examined to determine if the judge’s extra-judicial duties affected the accused’s court-martial to the accused’s prejudice, or if the circumstances create the appearance of such prejudice. There is no such prejudice or appearance of prejudice in this case.
I concur in affirmance of the findings and sentence.